 In the Matter of COLUMBUS & SOUTHERN OHIO ELECTRIC COMPANYandTRANSPORT WORKERS UNION (C. I. 0.)Case No. R-0868.Decided October 04,1941Jurisdiction:electric, street transportation,and steam utility industry;corpo-ration engaged in both interstate and intrastate business and divided intoelectric and street transportation departments,the- management of both ofwhich was integrated and centralized,held subject to Act.Investigation and Certification of Representatives:existence of question: Com-pany refused to answer union's request for recognition;contract with rivallabor organization no bar to investigation and certification since entered intoafter Company had notice of petitioning union's claim to representation ; extracommon laborers hired during summer season for removal of streetcar tracksheldineligible to vote; election necessary.Unit Appropriate for Collective Bargaining:all employees of transportationdivision,including working foremen,but excluding operating foremen, super-visors, foremen having authority to hire and discharge,clerical employees inthe office of the superintendents,and all persons employed in the transportationdivision,other than car, coach,and bus operators,who have any connectionwith the sale and distribution of tickets and transfers and/or the collection ofthe transportation division operating receipts.Burr, Porter, Stanley & Treffinger,byz11r.W. Glover PorterandMr. Ralph E. Weaver,of Columbus, Ohio, for the Company.Mr. Stanley Denlinger,of Akron, Ohio, for the Transport Workers.Mr. M. Herbert Syme,of Philadelphia, Pa., for the Association.Mr. Frederic B. Parkes, Ond,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 29, 1941, Transport Workers Union (CIO), herein calledthe Transport Workers, filed with the Regional Director for the NinthRegion (Cincinnati, Ohio) a petition alleging that a question affectingcommerce had arisen concerning the representation of Columbus &Southern Ohio Electric Company, Columbus, Ohio, herein called theCompany, and requesting an investigation and certification of repre-36 N. L. It. B., No. 78.386 'COLUMBUS & SOUTHERN OHIO ELECTRIC COMPANY387sentativespursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On July 15,1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) ofthe Act, and Article III, Section 3, of NationalLaborRelations Board Rulesand Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On July 16 and 23, 1941, respectively, the Regional Director issueda noticeof hearing and a notice of postponement of hearing, copies ofwhich were duly served upon the Company and the Transport Workersand upon Amalgamated Association of Street, Electric Railway andMotor Coach Employees of America, Columbus Division 1111, affiliatedwith the American Federation of Labor, herein called the Amalgam-ated,a labor organization claimingto represent employees directlyaffected by the investigation.Pursuant to notice, a hearing was heldon August 11, 12, and 13, 1941, at Columbus, Ohio, before Grant G.Cannon, the TrialExaminerduly designated by the Chief TrialExaminer.The Company, the Transport Workers, and the Amal-gamated wererepresented and participated in the hearing.Full op-portunity to be heard,to examineand cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.The Company moved that the petition be dismissed on the groundsthat(1) the Company is not within the jurisdiction of the Board,and (2)the contract between the Company and the Amalgamated, en-teredintoon May 22, 1941, constitutes a bar to a present investigationand certification of representatives.The Trial Examiner reservedruling on this motion for the Board.The motion is hereby denied forreasons setforth below.The Trial Examiner refused to admit testi-mony offered by the Company and the Transport Workers concerningthe circumstances surrounding the negotiation and execution of thecontract entered into by the Company and the Amalgamated on May22, 1941.The Company and the Transport Workers made formaloffers of proof thereon and the Amalgamated made an offer of proofto deny thefacts setforth in the Transport Workers' offer of proof.'The TrialExaminerrejected all offers of proof.Since we find in'In order to negative any inferences of bad faith or collusion on the part of the Com-pany in negotiating the 1941 contractwith the Amalgamated,the Company offered toprove that after several conferences in March andMay 1941, adraft of the new contractembodying the changes agreed upon was given to the president of the Amalgamated "onMay 6, 1941,to submit to the membership of the Amalgamated,but-that hedid not submitthe contract to the membership because hewithdrewfrom the Amalgamated and becamea member of the Transport workers onMay 11, 1941. The Transportworkers offeredto prove that the 1941 contractbetween theCompany and the Amalgamated was enteredinto about 2 weeks after all excepttwo of themembers of the Amalgamated who hadattended a meeting onMay 11, 1941, weresuspended,and that the present officers andmembers ofthe Amalgamated were not members of the Amalgamated prior to May11, 1941. 388DECISIONS OF NATIONALLABOR RELATIONS BOARDSection III,infra,that the 1941 contract between the Amalgamated and'the Company does not constitute a bar to a present investigation andcertification of representatives irrespective of the circumstances sur-rounding its execution, we hereby affirm the rulings of the Trial Exam-iner in rejecting the offers of proof.During the course of the hearing,,the Trial Examiner made various other rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirnmed.On August 25 and 26,1941, respectively, the Transport Workers and the Company filed briefswhich the Board has considered.Upon the entire record in the-case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYColumbus & Southern Ohio Electric Company, an Ohio corpora-tion.' is engaged (1) in the generation, distribution, and sale of elec-trical energy for light, heat, and power purposes, (2) in the operationof a street transportation system in Columbus, Ohio, and surroundingsuburbs, (3) in supplying steam and hot water for heating purposesto about 40 customers in Delaware, Ohio, and (4) in the sale anddistribution of electric ranges and other electric appliances in mostof the municipalities where it distributes electric current.The Company sells electric energy in 21 counties of the State ofOhio, in a territory comprising approximately 9,000 square miles andhaving an estimated population of 600,000 persons.Of the 282,085,755kilowatt hours of electric energy generated by the Company duringthe first 6 months of 1941, the Company sold approximately 69,803,891kilowatt hours to 2,498 industrial consumers, including railroads; tele-graph companies, radio stations, grain elevators, coal mines, foundries,metal-products and machine manufacturers, glass companies, foodand meat-products companies, as well as the Columbus airport andthe United States Post Office at Columbus, Ohio. The Company also2The Columbus&Southern Ohio Electric Company was incorporated in Ohio on Decem-ber 26, 1906,as the Columbus Traction Company. On February 10, 1913, its name waschanged to the Columbus Railway, Power&Light Company.On May 13, 1937, theCompany entered into a consolidation agreement with the Southern Ohio Electric Com-pany and the Adams County Power & Light Company, two Ohio corporations,wherebythe latter companies were merged into the Company and the Company acquired its presentname.Nearly all the Company's common stock is owned by Continental Gas & Electric Cor-poration,a Deleware corporation,whose voting stock is owned by United Light and Rail-ways Company, also a Delaware corporation.United Light & Power Company, a Marylandcorporation,owns the voting shares of United Light and Railways Company.The Com-pany also owns the stock of Point Pleasant Water and Light Company a West Virginiacorporation,operating at Point Pleasant,West Virginia.The officers of the Companyand the Point Pleasant Company are the same. COLUMBUS & SOUTHERN OHIO ELECTRIC COMPANY389supplieselectric energy to the United States Government dam nearGalipolis, Ohio, in the Ohio River between Ohio and `Vest Virginia.The Companymaintainsthree major generatingstations,all lo-cated in the State of Ohio, which produce 98.8 per cent of the Com-pany's entireelectrical energy requirements.The Company purchasesthe remaining1.2 per cent from other companies which generate suchpower in Ohio. Coal is the only fuel used by the Company in gener-ating its electricalenergy.From January 1938 to June 1941,'.7per cent of the coal purchased by the Company was mined in the Stateof Ohio.During the month of June 1941, the Company purchasedfor the useof its electric division materials valued at $414,713.80,$138,664.86worth of which were purchased and shipped to it frompointsoutside the State of Ohio.During June 1941, the Companypurchased merchandise and miscellaneous materials for resale in Ohio,valued at $15,378.20, $2,346.94 worth of which were purchased andshipped to it from points outside the State of Ohio:The equipment for the Company's transportation division as of June30,1941, included approximately 97 streetcars, 103 trolley coaches, and61 motor buses.Of such equipment, the Company purchased 74 street-cars,all the trolley coaches, and 14 motor buses from points outsidethe State of Ohio.Of the 282,085,755 kilowatt hours of electric energygeneratedby the Company during the first 6 months of 1941, thetransportation division consumed 11,879,580 kilowatt hours.TheCompany's entire motor bus gasoline supply for the year ending June1941 was delivered to the Company from points in Ohio, being pur-chased from the major oil companies.3During the month of June1941, the Company purchased for the use of its transportation divisionmaterials valued at $37,079, $6,391.12 worth of which were purchasedand shipped to it from points outside the State of Ohio. The Companyemploys approximately 588 employees in its transportation division.The record discloses that the transportation division is an integralpart of the whole operations of the Company.There is no separationof the functions of the Company's officers in dealing with the opera-tions of the Company's two divisions.Although separate systemsof accounting are used for the respective divisions, the accountingwork is performed by one department for all divisions of the Com-pany.The control of personnel and labor policies of both divisionsis centralized in the elective officers of the Company.Furthermore,the operating losses of the transportation division, which has notoperated at a profit for several years, are deducted from the Com-pany's profits on its entire operations before the payment of divi-s The record does not disclose the source of the on from which the gasoline is refinedor the location of the refineries. 390DECISIONS OF NATIONAL LABOR RELATIONS, BOARDdends to its stockholders.We find (1) that the Company maintainsfacilities in Ohio for the generation and distribution of electric energy;(2) that instrumentalities of interstate commerce, such as railroads, .telegraph companies and radio stations, as.well as industries engagedin operations affecting commerce,. use electrical energy supplied bythe Company; (3)' that the Company receives a substantial amountof its materials, supplies, and equipment in interstate commerce forits electric and transportation divisions; (4) that the Company'stransportation division derives all the power necessary for its opera-tion from the Company's electric division; and (5) that the Companyis an integrated enterprise with a centralized management controllingthe labor policies of the Company's electric and transportationdivisions.In view of the foregoing facts, it is apparent, and we find, thatthe operations of the Company affect commerce within the meaningof the Act.The Company contends, however, that its transportationdivision, the employees of which are here involved, is a separate anddistinct business, unconnected with its electric division, and that theoperations of the transportation division do not affect commercewithin the meaning of the Act.We find the contention of the Com-pany to be without merit, since the facts set forth above clearlydemonstrate the unitary character of the Company's enterprise, not-withstanding its division into departments.We conclude that con-troversies concerning wages, rates of pay, hours of employment, orother conditions of employment in any department of such a businesswill have repercussions in other departments; and strife affecting theinterstate commerce in which the Company is engaged will be avoidedonly after the rights of all employees are properly safeguarded 4II. THE ORGANIZATIONS INVOLVEDTransportWorkers Union, Local 208, is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingemployees of the Company to membership.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Columbus Division 1111, is a labororganization affiliated with the American Federation of Labor, ad-mitting employees of the Company to membership.4SeeVirginia Electric & Power Co.v.N. L. R.B.,115 F.(2d) 414(C. C. A. 4),settingaside on other groundsMatter of Virginia Electric & Power CompanyandTransportWorkers Union of America,20 N. L. R. B. 911;SouthernColoradoPower Co. v.N..L. R. B.,111 F.(2d) 539(C. C. A. 10),enforcingMatter of Southern Colorado Power Co., a cor-porationand H.H. Stewart and I. L. Watkins,individuals,13 N. L. R. B. 699;Matterof The Texas CompanyandBuilding Service Employees Local Union No. 75,21 N. L.R. B. 110. COLUMBUS & SOUTHERN OHIO ELECTRIC COMPANY391III.THE QUESTION CONCERNING REPRESENTATIONIn a letter dated May 12, 1941, the Transport Workers requesteda conference with the Company and informed the Company that ata_ recent meeting the members of the Amalgamated unanimously votedto change their affiliation to the Transport Workers.The Companydid not.reply.On May 15, 1941, the Transport Workers by letterrequested that the status quo in bargaining negotiations be maintaineduntil it could be determined which organization represented a majorityof the Company's employees. In a letter dated May 15, 1941, theCompany informed the Transport Workers that it had concluded its.negotiation with the Amalgamated on the morning of May 15, 1941..and that a formal contract had been prepared which would becomeeffective upon the approval of the membership of the Amalgamated..On May 22, 1941, the Company and the Amalgamated entered intoa collective bargaining contract.On May 29, 1941, the TransportWorkers filed its petition requesting an investigation and certificationof representatives.The Company contends that its contract with the Amalgamatedentered into on May 22, 1941, constitutes a bar to this proceeding.Each year since May 1937, the Company has entered into a collectivebargaining contract with the Amalgamated.On March 25, 1941,the Company gave the Amalgamated notice of the termination ofthe 1940 contract and the parties commenced negotiations for changesin that contract.Since the Transport Workers presented notice ofits claim to represent the transportation division employees beforethe new contract was formally executed, we find that contract betweenthe Company and the Amalgamated is not a bar to this present pro-ceeding for an investigation and certification of representatives.A statement of the Trial Examiner introduced in evidence at thehearing shows that the Transport Workers and the Amalgamated eachrepresents a substantial number of the employees in the unit foundbelow to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.5 The Transport workers submitted 255 dues payment cards to the Trial Examiner,who found that 127 showed dues payments beginning in May 1941,20 in June, 12 in July,and 1 in August.The Trial Examiner stated that 208 of the 255 cards bore the namesof persons appearing on the Company's pay roll of July 31,1941, in the transportationdivision.The Amalgamated submitted to the Trial Examiner 192 application cards, of which 176were dated in May 1941, and 16 were undated.The Trial Examiner stated that 190of the 192 cards bore the names of persons appearing on the Company's pay roll of July31, 1941, in the transportation division.The names of 16 persons appeared on the cards.of both the Transport Workers and the Amalgamated.There are approximately 500employees within the unit found below to be appropriate. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION -CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I, above,has a close,intimate;and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. -V.THE APPROPRIATE UNITThe Company, the Transport Workers, and the Amalgamated agreethat the bargaining unit should include all employees in the trans-portation division of the Company, except supervisors, foremen hav-ing authority to hire and discharge, clerical employees in the officeof the superintendents, and all persons employed in the transportationdivision, other than car, coach, and bus operators, who have any con-nection with the sale and distribution of tickets and transfers and/or-the collection of the transportation division operating receipts.The Company, however, would include and the Transport Workersand the Amalgamated would exclude from, the unit eight operatingforemen who spend half their time supervising and the remainder oftheir time working with the employees under their control.Twoserve as foremen of the streetcar service quarters where cars are stored,inspected, cleaned, and repaired.Four serve in a similar capacity atthe trolley coach quarters.One is the foreman of the garage, whichservices motor buses.One is the general foreman of the repair shopat which major overhauling of equipment is made.The foremen donot have authority to hire or discharge employees, but they may rec-ommend the discharge, discipline, and demotion of employees under-their supervision.We shall exclude the eight operating foremen fromthe appropriate unit.The Company and the Amalgamated would include and the Trans-portWorkers would exclude four working foremen from the unit.They spend 90 to 95 per cent of their time working alongside the em-ployees whom they supervise.Although they have the authority torecommend the-discharge, demotion, or promotion of employees work-ing with them, the Company does not often follow their recommenda-tions.Their duties are similar to those of gang leaders.They serveas foremen of the machine division, paint division, truck room, andcarpenter shop, respectively.Each has only a few men working withhim.We shall include the working foremen within the unit.We find that all employees of the transportation division of theCompany, including working foremen, but excluding operating fore- COLUMBUS & SOUTHERN OHIO ELECTRIC COMPANY393men, supervisors, foremen having authority to hire and discharge,clerical employees in the office of the superintendents, and all persons.employed in the transportation division, other than car, coach, andbus operators, who have any connection with the sale and distribution.of tickets and transfers and/or the collection of the transportationdivision operating receipts, constitute a unit appropriate for the pur-poses of collective bargaining and that said unit .will insure to em-ployees of the Company the full benefit of their right to self-organiza-tion and collective bargaining and otherwise will effectuate the policies,of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen.can best be resolved by means of an election by secret ballot.The Company and the Amalgamated request the use of the payroll of July 31, 1941, for the purpose of determining eligibility tovote.The Transport Workers desire the use of the pay roll of May31, 1941, for such purpose, for the reason that the May pay roll listed45 extra employees who were hired to assist in the removal of street-car tracks but who have since been discharged.Each summer since1937 the Company has removed certain sections of streetcar tracks.from the streets in accordance with its modernization program. Inorder.to expedite such removal, additional common laborers are hiredeach summer.The 45 in question were hired between April 10, andMay 26, 1941, and were discharged between June 10 and 26, 1941. Six-teen had been similarly employed by the Company in 1940,6 in 1939,none in 1938, and 2 in 1937. The Company makes no effort to rehiretemporary employees whom it has previously employed. In view ofthese circumstances, we shall deny the request of the Transport Work-ers.We find no reason to depart from our customary practice and.shall direct that those persons eligible to vote in the election shall bethose in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election.herein, subject to such limitations and additions as are hereinafter setforth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affectingcommercehas arisenconcerningthe repre-sentation of employeesof Columbus &SouthernOhioElectric Com-pany, Columbus, Ohio, withinthe meaningof Section9 (c) and-Section.2 (6) and(7) of the Act. 394DECISION'S OF NATIONAL LABOR RELATIONS BOARD2.All employees of the transportation division of the Company,including working foremen, but excluding operating foremen, super-visors, foremen having authority to hire and discharge, clerical em-ployees in the office of the superintendents, and all persons employedin the transportation division, other than car, coach, and bus operators,who have any connection with the sale and distribution' of tickets andtransfers and/or the collection of the transportation division operatingreceipts, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8,-of National Labor Rela-(-,ionsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized-by the Boardto ascertain representatives for the purposes of collective bargainingwith Columbus & Southern Ohio Electric Company, Columbus, Ohio,an election by secret ballot shall be conducted as soon as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all employees of the transportation division of the Com-pany who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including working foremen andemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding operating.foremen, supervisors, foremen having authority to hire and discharge,clerical employees in the office of the superintendents, and all personsemployed in the transportation division, other than car, coach, andbus operators, who have any connection with the sale and distributionof tickets and transfers and/or the collection of the transportationdivision operating receipts, and employees who have since quit or beendischarged for cause, to determine whether they desire to be representedby Transport Workers Union Local 208, affiliated with the Congressof Industrial Organizations, or by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, ColumbusDivision 1111, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.